[ALPINE 4 LETTERHEAD] Larry Spirgel Assistant Director Robert Shapiro Staff Accountant Robert S. Littlepage Accounting Branch Chief Paul Fischer Attorney-Advisor William Mastrianna Attorney-Advisor United States Securities and Exchange Commission 100 F. Street, N.W. Mail Stop 4561 Washington, D.C. 20549-3561 September 17, 2015 RE: Alpine 4 Technologies Ltd. (formerly Alpine 4 Automotive Technologies Ltd.) Amendment No. 1 to Registration Statement on Form S-4 Filed January 20, 2015 File No. 333-199840 Your Letter Dated January 30, 2015 Dear Messrs. Spirgel, Shapiro, Littlepage, Fischer, and Mastrianna: This correspondence is in response to your letter dated January 30, 2015, in reference to the filing by Alpine 4 Technologies Ltd. (formerly Alpine 4 Automotive Technologies Ltd.) (the “Company”) of Amendment No. 1 to the Company’s registration statement on Form S-4, File No. 333-199840 (the “Registration Statement”) filed January 20, 2015, on behalf of Alpine 4 Technologies, Ltd. The Company has filed today an amendment to the Registration Statement (“Amendment No. 2”) to respond to the Staff’s comments and to provide additional information.A paper copy of Amendment No. 2, redlined to show changes to the original Registration Statement, together with a paper copy of this response letter, have also been provided for your convenience. Additionally, for your convenience, the Company has reproduced the comments from the Staff in the order provided followed by the Company’s corresponding response.All references in the Company’s responses to pages and captioned sections in the Registration Statement are to Amendment No. 2.Capitalized terms used in this letter and not otherwise defined herein have the meanings ascribed to them in Amendment No. 2. General 1. Please supplementally provide us with copies of all written communications, as defined in Rule 405 under the Securities Act, that you, or anyone authorized to do so on your behalf, present to potential investors in reliance on Section 5(d) of the Securities Act, whether or not they retain copies of the communications. Response to Comment No. 1 The Company will provide to the Staff copies of all written communications that the Company, or anyone on its behalf, provides to potential investors.Management of the Company notes that as of the date of this response, it has not provided any written communications to any potential investors, including the AutoTek stockholders, and has no intention to do so until the Registration Statement has been declared effective. 2. We note your response to Comment 7. Please advise us further how Alpine 4 acquired finished goods inventory valued at $224,100 on the company’s balance sheet by virtue of the License Agreement entered into with AutoTek. Response to Comment No. 2 As noted in the Company’s filings, Alpine 4 and AutoTek entered into a license agreement (the “License Agreement”) on August 5, 2014.Prior to the entry into the License Agreement, but while Alpine 4 and AutoTek were negotiating the terms of the License Agreement, Mr. Wilson contacted CalAmp Wireless Networks Corp, a publicly traded manufacture of telematics devices, and started the planning process of customizing one of their telematics devices.In late July 2014, Alpine 4 placed an initial order of 2,500 devices from CalAmp, and those devices were sold on credit to Alpine in late August 2014.Additionally, in July, Alpine 4 placed an order for 10,000 devices with a Novatel subsidiary, pursuant to negotiations with Novatel relating to the manufacture of devices and the sale of services to Alpine 4, of which the Company had received 1,000 units as of September 30, 2014.Following the entry into the License Agreement, Alpine 4 completed the development of the software source code.The devices were then coded with a “base software script” that the Alpine 4 programing team programed that was designed to communicate with the AutoTek source code. What will AutoTek Receive in Connection with the Asset Purchase Transaction?, page 9. 3. We note your response to comment 13. Please advise whether minority AutoTek shareholders who do not participate in the share exchange program would be subject to “squeeze out” provisions under applicable state laws. Response to Comment No. 3 While AutoTek stockholders who do not elect to participate in the Share Exchange, and who may be minority shareholders (depending on the number of shares that are exchanged) could become subject to “squeeze out” provisions under Delaware law, as of the date of this response, Alpine 4 management had no plan to consolidate or merge AutoTek into Alpine 4, irrespective of how many shares of AutoTek are acquired in connection with the share exchange. Nevertheless, the Company has revised the S-4 to note that if Alpine 4 receives at least 90% of AutoTek in the Share Exchange, Delaware law would permit Alpine 4 to merge with AutoTek, and to pay off in cash the minority AutoTek shareholders, that the consent of the minority shareholders is not required, and that they are merely entitled to receive fair value for their shares. The Parties, page 12 4. We note your response to comment 15, and that you have filed Confidential Treatment Requests with respect to two exhibits to your registration statement. We will require sufficient time to both review your application and the exhibits and resolve any comments on the application prior to your requesting acceleration of your registration statement. Please note that comments on the confidential treatment request may impact disclosure in the prospectus. Response to Comment No. 4 The Company acknowledges that additional time may be required to review the Confidential Treatment Requests filed in connection with exhibits to the Registration Statement. The Asset Purchase Transaction, page 13 5. We note your response to Comment 11. Please file as an exhibit any promissory note agreed to between Mr. Battaglini and the Company regarding funds necessary to complete the Asset Purchase Agreement. Please additionally indicate if funds will be provided via a purchase of additional shares of restricted common stock. Response to Comment No. 5 The Company has entered into an agreement with Mr. Battaglini relating to the purchase of shares of the Company’s restricted common stock. Pursuant to this Agreement,the Company and Mr. Battaglini agreed that in connection with the AutoTek Asset Purchase Transaction, the Company’s Chief Executive Officer will determine, based on Alpine 4’s financial position at the time, whether Alpine 4 will sell 30,000 shares of the Company’s restricted common stock to Mr. Battaglini, for an aggregate purchase price of $30,000.The Company and Mr. Battaglini agreed that such proceeds would be used by the Company to purchase the source code asset from AutoTek in connection with the Asset Purchase and Share Exchange Agreement.The Company has filed a copy of the Agreement as an exhibit to Amendment No. 2. Accounting Treatment of the Asset Purchase Transaction, page 16 6. We note your response to comment 16. Please revise your summary or Question and Answer section to disclose that a change of control would occur if AutoTek shareholders exchange their shares at a participation rate of 60% or greater. Please also discuss how the two companies would operate going forward in the event of such a change of control. Response to Comment No. 6 The Company has revised the Summary and the Q&A section to clarify that if 60% or more of the AutoTek stockholders participate in the Share Exchange, they will, as a group, own more than 50% of the then-outstanding shares of Alpine 4, which would constitute a “change of control.”The Company also has indicated that Alpine 4 and AutoTek management anticipate that the two companies would operate separately as individual companies with their own management structure, and that as of the date of this response letter, Alpine 4 was actively seeking a new office in downtown Phoenix to become its new headquarters, while AutoTek will continue at its current location (which the Company currently shares).The Company has also updated the main discussion of the potential consequences of the Asset Purchase and Share Exchange transactions to clarify that a change of control in Alpine 4 could result from the Share Exchange. 7. We note in your response to comments 5 and 6 your belief that the transaction is an asset purchase. Since you are also making an offer to the shareholders of AutoTek, Inc. (AutoTek) to exchange their shares for shares of Alpine 4, it appears there will also be a business combination or investment in AutoTek, depending upon the number of shares exchanged. Therefore, revise your filing to fully comply with our previous comments 5 and 6 or advise us. Response to Comment No. 7 The Company has provided in Amendment No. 2 the pro forma financial information for Alpine 4 pursuant to Rule 8-05 of Regulation S-X as requested in prior comment 5.Additionally, the Company has provided the historical audited annual financial statements of AutoTek, Inc. and unaudited financial statements for the subsequent interim periods as requested by prior comment 6. 8. In regard to your response to the above comment, tell us if management believes it is probable that (a) 5,000,000 AutoTek shares will be exchanged and (b) 12,525,000 AutoTek shares will be exchanged. We refer you to 506.02(c)(ii) of the Financial Reporting Codification for the Staff’s views concerning whether the consummation of a transaction is probable. Response to Comment No. 8 Management of the Company has had discussions with the management of AutoTek, who has had discussions with the AutoTek shareholders. Based on these discussion, the Company’s management believes that there is a remote possibility that less than 12,500,000 of the AutoTek shares will be exchanged.The Company’s management believes it probable that more than 50% of outstanding shares of AutoTek will be exchanged for shares of Alpine 4.For purposed of the pro forma financial statements, the Company has assumed that 75% of the issued and outstanding shares of AutoTek will be exchanged for shares of the Company’s common stock.The accounting method (consolidating AutoTek with the Company) used to prepare the pro forma financial statements will not change as long as at least 50.1% of the AutoTek shares are exchanged, and the Company believes that it is probable that at least 50.1% will be exchanged.Therefore the only change to the pro forma financial statements would be the amount attributed to the non-controlling interest if the percentage of shares that are exchanged is more or less than 75%. 9. Provide us your tests of significance, prepared in accordance with Rule 8-04 of Regulation S-X, assuming 5,000,000 AutoTek shares are exchanged and (b) 12,525,000 AutoTek shares are exchanged. Response to Comment No. 9 The Company’s significant subsidiary test results are shown below.Because at least one of the tests is greater than 40%, Management of the Company believes that this is considered a significant acquisition.Therefore, the Company has included audited financial statements for AutoTek. Net Total Loss Investment Assets Alpine 4 $ $ $ AutoTek $ $ $ 0 Percentage 59
